Order entered August 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00744-CV

                      DEWEY M. MOORE, JR., Appellant

                                         V.

                  CORT THOMAS, IN HIS CAPACITIES AS
                  RECEIVER AND AS ASSIGNEE, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02015-E

                                      ORDER

      Before the Court is appellant’s August 27, 2020 unopposed motion to extend
the deadline to file the parties’ respective briefs on the merits. We GRANT the
motion. We ORDER appellant to file his brief on or before October 30, 2020.
We ORDER appellee to file his brief on or before December 21, 2020. We
caution the parties that further extension requests in this accelerated appeal will be
disfavored.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE